United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1099
Issued: September 13, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 3, 2013 appellant filed a timely appeal from the March 14, 2013 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied his request
for a review of the written record. Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to review this nonmerit
decision. Since more than 180 days has elapsed between OWCP’s September 23, 2010 merit
decision to the filing of this appeal, the Board lacks jurisdiction to review the merits of the
claim.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for a review of the
written record.
1
2

5 U.S.C. § 8101 et seq.

Appellant does not appeal, and expresses no disagreement with, OWCP’s December 21, 2012 decision denying
a schedule award. OWCP denied a schedule award on the grounds that appellant submitted no medical evidence
supporting his claim.

FACTUAL HISTORY
On October 4, 2008 appellant, a 53-year-old clerk, sustained a traumatic injury in the
performance of duty while unloading an all-purpose carrier and carrying a tray of mail. OWCP
accepted his claim for left knee sprain and a tear of the left medial meniscus.
In a June 20, 2011 decision, OWCP denied compensation for 261.57 hours of wage loss
from February 28 through June 3, 2011. On July 20, 2011 appellant completed an Appeal
Request Form requesting a review of the written record. OWCP granted that request, as it was
postmarked on July 20, 2011. On September 20, 2011 an OWCP hearing representative
reviewed the written record and vacated the June 20, 2011 decision, remanding the case to
OWCP for further action.
In a September 23, 2011 decision, OWCP again denied compensation for 261.57 hours of
wage loss from February 28 through June 3, 2011. Attached appeal rights advised: “Any
hearing request must also be made in writing, within 30-calendar days after the date of this
decision, as determined by the postmark of your letter.”
On October 24, 2012 OWCP received an October 10, 2012 letter from appellant. He
stated:
“On July of 2011 I submitted an Appeal Request Form indicating a review of the
written record for LWOP of two hundred sixteen hours.
“The reason I’m writing is to find out the status of my appeal, for it has been over
a year.”
On October 23, 2012 OWCP replied that on September 20, 2011 the hearing
representative remanded the case. It issued a new decision with additional appeal rights on
September 23, 2011. OWCP sent appellant a copy of its September 23, 2011 decision to his
address of record.
On November 26, 2012 appellant wrote OWCP’s Branch of Hearings and Review and
stated that he exercised appeal rights attached to the September 23, 2011 decision. “As stated
previously in the letter dated October 10, 2012 could you inform me of the status of my appeal.”
On February 15, 2013 OWCP received an Appeal Request Form, dated October 22, 2011,
requesting a review of the written record. In a letter dated February 12, 2013, appellant
explained that he mailed the Appeal Request Form on October 22, 2011 in response to OWCP’s
September 23, 2011 decision. He stated that OWCP did not respond to his correspondence. On
October 10 and November 26, 2012 he wrote to ask about the status of his appeal. The
October 22, 2011 Appeal Request Form was postmarked February 12, 2013.
In a decision dated March 14, 2013, OWCP denied appellant’s request for a review of the
written record. It found that his request was untimely, as determined by the postmark, and
therefore appellant was not entitled to a review of the written record as a matter of right. OWCP
considered the request and also denied it on the grounds that appellant could address the issue in
his case by requesting reconsideration and submitting evidence not previously submitted to
2

establish that he was entitled to compensation benefits for 261.57 hours from February 28 to
June 3, 2011.
On appeal, appellant contends that he met all of the requirements of the procedures and
guidelines to the best of his understanding.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides:
“Before review under section 8128(a) of this title [relating to reconsiderations], a
claimant for compensation not satisfied with a decision of the Secretary under
subsection (a) of this section is entitled, on request made within 30 days after the
date of the issuance of the decision, to a hearing on his claim before a
representative of the Secretary.”3
Initially, the claimant can choose between two hearing formats: An oral hearing or a
review of the written record.4 The hearing request must be sent within 30 days (as determined by
postmark or other carrier’s date marking) of the date of the decision for which a hearing is
sought.5 OWCP has discretion, however, to grant or deny a request that is made after this 30-day
period.6 In such a case, it will determine whether a discretionary hearing should be granted or, if
not, will so advise the claimant with reasons.7
ANALYSIS
On September 23, 2011 OWCP denied appellant’s claim for compensation for 261.57
hours of wage loss from February 28 through June 3, 2011. Appellant had 30 days from the date
of that decision, or until October 24, 2011 to send any request for a review of the written record.8
The Board has carefully reviewed the record and can find no such request. The Appeal
Request Form dated October 22, 2011 first appears in the record as part of appellant’s
February 12, 2013 correspondence to OWCP. The postmark of this correspondence is
February 12, 2013.
It is the postmark or other carrier’s date marking, and not the date appearing on the
request, that determines timeliness. Appellant stated that he mailed this Appeal Request Form on
October 22, 2011, but the record provides no evidence to support his assertion.
3

5 U.S.C. § 8124(b)(1).

4

20 C.F.R. § 10.615.

5

Id. at § 10.616(a).

6

Herbert C. Holley, 33 ECAB 140 (1981).

7

Rudolph Bermann, 26 ECAB 354 (1975).

8

The 30th day landed on Sunday, October 23, 2011.

3

As the Appeal Request Form in question first appears in the record with a February 12,
2013 postmark, the Board finds the request untimely. Accordingly, appellant is not entitled to a
review of the written record as a matter of right.
OWCP nonetheless has discretion to grant such a review. It exercised its discretion in
this case by denying appellant’s request on the grounds that he could further address the issue
through an alternative appeal right. Appellant could request reconsideration and submit evidence
not previously submitted in support of his contention that he was entitled to compensation
benefits for 261.57 hours from February 28 to June 3, 2011.
The Board finds that OWCP properly exercised its discretion in denying a discretionary
review of the written record. The Board will therefore affirm the March 4, 2013 decision.
With regard to appellant’s October 10, 2012 correspondence, it does not relate to
OWCP’s September 23, 2011 decision. The October 10, 2012 correspondence instead refers
specifically to appellant’s July 20, 2011 request for review of the written record, which OWCP
granted. OWCP appropriately replied to appellant’s October 10, 2012 correspondence by
advising that the hearing representative remanded the case on September 20, 2011 for further
consideration. It issued a new decision with additional appeal rights on September 23, 2011.
Thus, appellant’s October 10, 2012 correspondence is irrelevant to whether he sent a timely
request for a review of the written record following OWCP’s September 23, 2011 decision.
It was on November 26, 2012 that appellant for the first time documented that he had
exercised one of the appeal rights following OWCP’s September 23, 2011 decision. He then
asked: “As stated previously in the letter dated October 10, 2012 could you inform me of the
status of my appeal.”
Although appellant’s November 26, 2012 letter is the first indication in the record that he
requested a hearing following OWCP’s September 23, 2011 decision, the letter itself is untimely
and does not establish that appellant is entitled to a review of the written record as a matter of
right.
The Board notes that appellant sent his July 20, 2011 Appeal Request Form by certified
mail. He states on appeal that he also sent his October 10 and November 26, 2012 letters by
certified mail. In the absence of any such evidence, however, his request postmarked
February 12, 2013 must be considered untimely.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for a review of the
written record as untimely.

4

ORDER
IT IS HEREBY ORDERED THAT the March 14, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 13, 2013
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

